PEASLEY, J.
This motion is to expunge the facts alleged in support of the special reply (called “defence” by the plain' tiff), which state facts from which if true it appears that the issues in this case have heretofore been litigated. It is claimed in support of the motion that these facts would be admissible under the general denial and that they therefore have no place in the pleadings. It was held in Wilmot, Admr. vs. McPadden, in 78 Conn., 276 that facts which are admissible under a general denial may be pleaded if they make a defense clearer. Facts which support the claim of res adjudicata are usually pleaded. It seems to me to be the better practice to plead them and this practice does not appear to have been successfully challenged.
The motion, for these reasons, is denied.